Citation Nr: 1751719	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  16-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for chronic adjustment disorder. 

2.  Entitlement to an increased rating in excess of 40 percent for status post total colectomy, with ulcerative colitis. 

3.  Entitlement to an initial rating in excess of 10 percent for painful scars, status post total colectomy. 

4.  Entitlement to an initial compensable rating for deep, nonlinear scars, status post total colectomy. 

5.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities. 

6.  Entitlement to a total disability rating for individual unemployability as due to service-connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active air service from June 1958 to June 1962, and February 1964 to August 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran has indicated that he cannot work as a result of his service-connected disabilities.  Therefore, the Board has taken jurisdiction of the Veteran's claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's adjustment disorder resulted in occupational and social impairment with reduced reliability and productivity. 

2.  The Veteran is already rated at the maximum 40 percent for status post total colectomy, and there is no other potentially applicable rating provision warranting greater compensation. 

3.  The Veteran has two scars, status post total colectomy, which are painful, but not unstable.

4.  The Veteran's two nonlinear scars, measuring 0.4 by 0.2 sq. cm. and 18 by 4 sq. cm., are manifested as deep and nonlinear; they have not been unstable. 
 
5.  For the period on appeal, there is no legal entitlement to a 10 percent disability rating for multiple non-compensable service connected disabilities, as the Veteran is in receipt of a compensable rating. 

6.  The Veteran's service-connected disabilities have precluded gainful employment throughout the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for adjustment disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017). 

2.  The criteria for an increased rating in excess of 40 percent for status post total colectomy with ulcerative colitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.113, 4.114, Diagnostic Code 7329 (2017). 

3.  The criteria for an initial rating in excess of 10 percent for scar, status post total colectomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2017). 

4.  The criteria for an initial compensable rating for nonlinear scars, status post total colectomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2017). 

5.  There is no legal entitlement to a 10 percent disability rating for multiple non-compensable service connected disabilities for the period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.324 (2017).  

6.  The criteria for the award of a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.341(a), 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Adjustment Disorder

The Veteran contends that his service-connected adjustment disorder is more severe than is currently contemplated by his 50 percent disability rating.  It is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9440, for a chronic adjustment disorder with a 50 percent disability rating.  

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9440. 

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.   Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In February 2014, the Veteran was afforded a VA examination.  The Veteran reported anxiety on a daily and sometimes hourly basis, due to his ulcerative colitis.  The Veteran asserted that his life centers around locating the closest bathroom in case he needs it, and that he is always anxious until he finds a restroom.  The Veteran also stated that he was unable to sleep longer than four hours without having an accident, and that he ritualized routines to minimize the possibility of that happening.  After examining the Veteran, the examiner determined that he had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily with normal routine behavior and self-care. 

April 2015 VA treatment notes indicated that the Veteran had an anxiety attack after feeling the urge to have a bowel movement, but that his attack resolved after he located a bathroom.  The Veteran denied worrying about having panic attacks otherwise or functional impairment from his anxiety, but admitted to intermittent nightmares with violent themes. 

In May 2015, VA treatment records showed that the Veteran sought mental health treatment.  The Veteran was dressed appropriately with adequate hygiene, and good eye contact and was cooperative with the treatment provider.  The examiner noted that the Veteran showed no signs of agitation and that his speech was normal.  The Veteran stated that he was doing mostly okay, with an occasional manifestation of dreams.  The examiner noted that the Veteran's thought processes were normal, calm, and he denied suicidal or homicidal ideation, delusions, or hallucinations.  

In January 2016 while seeking treatment for an unrelated ailment, the Veteran denied any psychological symptoms.  In January 2017, the Veteran once again reported anxiety and violent dreams but stated that he was no longer seeking behavioral health treatment, and has instead had a sleep study for his nightmares.  

In February 2017, the Veteran was afforded another VA examination.  The examiner confirmed the Veteran's diagnosis of adjustment disorder related to bowel urgency due to ulcerative colitis and total colectomy.  The examiner noted that the Veteran only had one mental health diagnosis, and determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  At that time, the Veteran confirmed that he is not receiving mental health treatment, but that he continued medication as was prescribed by his primary care provider.  The Veteran's wife reported to the examiner that the Veteran had symptoms of anxiety and developed a sleep disorder later in life where he dreamt that he was under attack.  The examiner noted that the Veteran was well-groomed and dressed, pleasant, cooperative, and in no obvious distress, smiling and joking readily.  The Veteran's mood was noted as neutral with full-ranging affect, and he denied suicidal ideations.  The examiner stated that the Veteran evidenced mild memory loss, such as forgetting names, or recent events, had anxiety, and a depressed mood. 

After a review of the evidence of record, the Board finds that a disability rating in excess of 50 percent is not warranted for the Veteran's psychiatric disability.  The Veteran has not demonstrated the type and degree of symptoms, such as flattened affect, difficulty in understanding complex commands, impairment of long-term memory, impaired judgment, or impaired thinking that lead to occupational and social impairment in most areas.  There is also no evidence of suicidal ideation, near-continuous panic, illogical speech, impaired impulse control or the ability to function independently. 

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Here, however, the treatment records and VA examination reports are not indicative of occupational and social impairment in most areas that approximate the criteria for a 70 percent rating, the next higher rating.  The findings of the VA examiners and treatment records actually demonstrate that the Veteran has occupational and social impairment that has been specifically described as related to anxiety in locating a restroom, in relation to the Veteran's ulcerative colitis.  Further, the Veteran himself has denied psychiatric symptoms on many treatment records, as well as stated that he no longer seeks mental health treatment.  In actuality, the Veteran's anxiety seems to be directly linked with his inability to locate a restroom and fear of having an accident as due to his service-connected gastrointestinal disability.  The anxiety seems to relieve itself after a restroom is located, and the evidence has not demonstrated impairment in most areas.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 50 percent disability rating and do not meet the criteria for a higher rating.

The Board acknowledges that the Veteran is competent to report symptoms of a psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, as a lay person, he is not competent to identify a specific level of disability of a psychiatric disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective reports of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent for a psychiatric disability.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Total Colectomy with Ulcerative Colitis

The Veteran asserts that his total colectomy is more severe than is contemplated by his current disability rating.  Presently, the Veteran is rated at 40 percent for his service-connected gastrointestinal disability, i.e. status post total colectomy with ulcerative colitis.  That disorder in entirety has been evaluated at 38 C.F.R. § 4.114, Diagnostic Code 7323-7329 for ulcerative colitis rated under Diagnostic Code 7329 for a total colectomy.  The Veteran filed the instant claim for increase in March 2013. 

The terms "moderate" and "severe," amongst other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Further, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in §4.14.

The VA rating schedule at 38 C.F.R. § 4.114 accordingly clarifies -- evaluation under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

By relevant evidence, the examination revealed that the Veteran was diagnosed with ulcerative colitis in 1983, and underwent a total colectomy with creation of an artificial colon and re-anastomosis in 2003.  In February 2014, the Veteran was afforded a VA examination.  The Veteran reported a reoccurrence of his ulcerative colitis that was being treated with continuous medication daily.  Additionally, the Veteran reported abdominal cramps with 12 to 14 bowel movements daily.  The examiner noted that the Veteran had episodes of exacerbations or attacks with cramps, gas, and pain with loose stool more than seven times in the preceding 12 months.  The examiner stated that the Veteran's disability did not preclude him from working, that he sustained no attributable weight loss, and no malnutrition.

The Veteran's VA treatment notes through January 2017 indicated frequent checkups with his care providers regarding his gastrointestinal disability.  He regularly complained of frequent bowel movements and anxiety related to the location of a bathroom because he was constantly afraid of having an accident.  In January 2017, the Veteran's treatment provider indicated that he had ulcerative colitis status post total colectomy with evidence of colitis at the residual anastomic region and that he was taking mesalamine suppositories.  The Veteran denied dysphagia, abdominal pain, nausea, vomiting, diarrhea, and constipation.

In February 2017, the Veteran was afforded another VA examination.  At that time, the examiner confirmed a diagnosis of colectomy with re-anastomosis, with the reason for surgery being listed as ulcerative colitis with colon dysplasia.  The examiner stated that continuous medication was required for the Veteran's intestinal disability, and that he suffered from rectal burning and irritation with bowel movements, reporting 10-14 bowel movements daily.  The examiner stated that the Veteran had lost weight that was attributable to his disability, but that that it had not been sustained for three months or longer, and that he did not suffer from malnutrition.  The examiner noted that the Veteran had episodes of bowel disturbance with abdominal distress that was more or less constant.  Finally, the examiner opined that per the Veteran, he believed that the loss of his colon impacted his life in terms of eating, sleeping, and social activities, especially when considering the frequency of bowel movements.  

After reviewing the evidence of record, the Board must preliminarily deny the claim of entitlement for an increased rating for the Veteran's gastrointestinal disability.  Material to this determination is that the very rating criteria applied by the Regional Office, Diagnostic Code 7329 for the Veteran's total colectomy, has an upper limit of 40 percent.  38 C.F.R. § 4.114.  As such, no matter the signs and symptoms that the Veteran has, and the Board readily acknowledges a "severe" level, the Veteran as a matter of law simply cannot obtain further relief under the provisions of Diagnostic Code 7329. 

That finding cannot overlook the rest of the VA rating schedule for gastrointestinal disorders.  The Veteran is service-connected for status post total colectomy with ulcerative colitis.  Arguably, there is more than one way to rate such a compound disability.  The Board therefore has considered the implications of the change in diagnostic codes, recognizing that any change in diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  To this end, however, there is no other diagnostic code that both applies here and would be more beneficial to the Veteran.  The Board acknowledges that the Veteran has ulcerative colitis, and could therefore be rated under Diagnostic Code 7323.  However, most notably, the evidence shows that the Veteran has not suffered from malnutrition at any point during the appeal period, which would limit him to only a 30 percent rating for moderately severe ulcerative colitis with frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323.  Furthermore, the Veteran does not have several peritoneal adhesions with partial obstruction shown by x-ray, an upper GI ulcer, resection of the small intestine, or irritable bowel syndrome.  Thus, greater compensation under 38 C.F.R. § 4.114, DC 7301, 7319, or 7328 is not warranted, and rating the Veteran under DC 7329 results in the maximum rating allowable.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for status post total colectomy with ulcerative colitis.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings for Scars 

The Veteran contends that his scarring, status post total colectomy is more serious than is currently contemplated by his disability ratings.  In a November 2013 rating decision, the Veteran was granted service connection for an anterior trunk scarring, effective December 2012, with a noncompensable rating.  In a subsequent April 2017 rating, the Veteran was assigned a separate 10 percent rating under Diagnostic Code 7804 for scars that are unstable or painful. 

The Veteran was afforded a VA scars examination in February 2017 in connection with his claim for an increased rating.  The VA examiner documented two deep, nonlinear scars on the anterior trunk, measuring 7.2 sq. cm. and .1 sq. cm.  

Both scars were noted to result in some tenderness or were painful, but were not unstable.  The VA examiner noted that there was no tissue thickening, adhesions, keloids, or other abnormalities of either scar.  The examiner found no limitation of function or impact on the Veteran's ability to work due to the scars.
After reviewing the evidence of record, the Board finds that no increased rating for the Veteran's scars is warranted.

At the outset, Diagnostic Code 7800 is not applicable, as it pertains to scars or disfigurement of the head, face, or neck, and the Veteran's scars are located on his anterior trunk.  Under Diagnostic Code 7801, for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, a 10 percent rating is assigned for area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm).  Higher ratings are assigned for such scars that cover a larger area.  38 C.F.R. § 4.118, Diagnostic Code 7801.  In addition, Diagnostic Code 7802 is not applicable as it contemplates scars which cover an area greater than 144 square inches (929 sq. cm.) or greater.  The Veteran's scars were found to be deep, and nonlinear; and, neither scar was noted to cover an area greater than 929 sq. cm.  Diagnostic Code 7804 assigns different ratings for unstable or painful scars based on the number of such scars.  For unstable or painful scars, a 10 percent rating is assigned for one or two scars; a 20 percent rating is assigned for three or four scars; and a 30 percent rating is assigned for five or more scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Finally, scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Therefore, the Veteran's scars were rated under Diagnostic Code 7801 and 7804. 

First, as previously mentioned, since service connection was established, the Veteran's anterior trunk scars were measured as 7.2 sq. cm and 0.1 sq. cm.  These findings are consistent with the noncompensable rating assigned currently under Diagnostic Code 7801 based on the total area of the scars. 

In addition, there is no evidence that the Veteran has three or more scars that are unstable or painful, as required to warrant a rating in excess of 10 percent under Diagnostic Code 7804.  Rather, the Veteran was found to have two scars that are painful, but not unstable.  Finally, the Veteran has not reported any disabling effects, other than the reported tenderness, not considered under Diagnostic Codes 7800-7804, as required to warrant a rating under Diagnostic Code 7805, nor did the VA examiner identify any disabling effects.  Accordingly, a separate rating is not warranted for the Veteran's scars.

In conclusion, the evidence does not show that the Veteran's anterior trunk scars are unstable, or 39 sq. cm. or more.  Additionally, the Veteran has not identified any disabling effects of this scar, other than the documented pain, and there is no indication in the record that the Veteran has three or more painful or unstable scars, or that either of his scars cause functional impairment of any sort.  For those reasons, the Board finds that the preponderance of the evidence is against the claim, and entitlement to an increased rating for the Veteran's scars.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.118 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Compensable Rating for Multiple Noncompensable Disabilities 

The Veteran contends that he is entitled to a compensable rating for multiple noncompensable service-connected disabilities.  38 C.F.R. § 3.324 states that whenever a veteran is suffering from two or more separate, permanent service-connected disabilities of such character as clearly to interfere with normal employability, the RO is authorized to apply a 10 percent rating even though none of the disabilities may be of compensable degree.  In the present case, the claim must be denied as moot.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  Butts v. Brown, 5 Vet. App. 532, 531 (1993).  In the present case, the Veteran was awarded service connection for chronic adjustment disorder in a February 2014 rating decision.  The award was made effective December 7, 2012, and a compensable rating of 50 percent was awarded for chronic adjustment disorder.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324 is rendered moot for the period on appeal.  Accordingly, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 420. 

Entitlement to a TDIU

The Veteran has asserted that he is unable to work due to his service-connected disabilities.  The Veteran's combined disability rating is 70 percent from February 26, 2013, based on the following service-connected disabilities: adjustment disorder, rated 50 percent; residuals of colectomy, with ulcerative colitis, rated at 40 percent; painful scar, rated at 10 percent; and deep, nonlinear scars, rated as noncompensable.  

For the purposes of 38 C.F.R. § 4.16(a), two or more disabilities combined must equal at least 70 percent, with one rated at 40 percent or more.  The Board notes that the Veteran meets the minimum schedular criteria for the assignment of a TDIU, as his adjustment disorder is rated at 50 percent and his combined disability rating equals 70 percent. 

Further, based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the evidence of record shows that the Veteran is unable to follow a substantially gainful occupation consistent with his education and occupational history due to his service-connected disabilities. 

In making this determination, the Board finds that the combined effect of the Veteran's adjustment disorder and status post total colectomy, have resulted in his inability to secure or follow a substantially gainful occupation. 

Evidence of record indicated that the Veteran has had several jobs, such as sales, bail bondsman and a truck driver.  His last job appeared to be as a van driver for a school district, which he retired from because it was difficult for him to drive and not have access to a restroom.  The Board notes that evidence of record suggested that the Veteran dropped out of school during the 12th grade, and received a GED, as reported in a February 2014 VA examination.

In a February 2013 VA intestinal examination, the examiner opined that the Veteran's intestinal surgery impacted his ability to work due to frequent and unpredictable bowel movements.  During a February 2014 VA mental examination, the Veteran reported that he constantly needed someone to come relieve him at his job when he was working because of the frequency of his bowel movements.  He stated that the anxiety of locating a bathroom was also severely limiting. 

In February 2017, the Veteran underwent another VA intestinal examination.  At that time, the examiner stated that the Veteran had missed two to four weeks of work a year and it was reasonable to say that it would negatively impact his ability to perform work-related tasks due to inconvenience and lack of defecation control, as well as increased anxiety.  

In April 2017, the Veteran was seen by a rehabilitation specialist.  The specialist opined that the Veteran had a combination of physical and emotional conditions which interacted in terms of severity.  The specialist opined that the major areas of limitation appeared to be mental and physical activity in sustaining work, and that this was extremely limiting for him. 

The Board notes that a TDIU is warranted where a Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  It is clear from the Veteran's treatment records and medical opinions of record that he has had an issue with anxiety and constant defecation since his service-connected total colectomy in 2003.  Examiners have stated that this would severely limit his ability to sustain gainful employment, as the constant anxiety of locating a restroom and his near-constant bowel movements would cause him to lose days at work.  In light of the Veteran's occupational background and the functional limitations described, the Board finds that he was unable to obtain and maintain any substantially gainful employment in accordance with his background and education as a result of his service-connected disabilities for the entire period on appeal.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial rating in excess of 50 percent for chronic adjustment disorder is denied. 

Entitlement to an increased rating in excess of 40 percent for status post total colectomy with ulcerative colitis is denied. 

Entitlement to an initial rating in excess of 10 percent for painful scars, status post total colectomy is denied.

Entitlement to an initial compensable rating for deep, nonlinear scars, status post total colectomy is denied. 

Entitlement to a 10 percent disability rating for multiple non-compensable service connected disabilities is denied. 

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA compensation benefits.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


